Rehearing granted, May 20, 2005

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4950



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBIELL DEANGELO JAMES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-03-148)


Submitted:   September 29, 2004         Decided:     December 13, 2004


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beattie B. Ashmore, PRICE, PASCHAL & ASHMORE, P.A., Greenville,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, E. Jean Howard, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Robiell Deangelo James pled guilty to possession of five

grams or more of cocaine base (crack) with intent to distribute, 21

U.S.C. § 841(a), (b)(1)(B) (2000), and was sentenced to a term of

168   months   imprisonment.       James     contends   on   appeal   that   the

district court clearly erred in finding that he was responsible for

213.45 grams of crack for sentencing purposes, U.S. Sentencing

Guidelines Manual § 2D1.1 (2002), and in failing to state a reason

for imposing the particular sentence when the guideline range

exceeded     twenty-four    months    as     required   under    18   U.S.C.A.

§   3553(c)(1)    (West    Supp.   2004).       He   also    claims   that   the

government’s failure to produce a confidential informant at the

sentencing hearing violated his Sixth Amendment right to confront

witnesses, and that his sentence is invalid under Blakely v.

Washington, 124 S. Ct. 2531 (2004).           We affirm.

             On September 18, 2002, drug enforcement agents arrested

Rosalia Demetria Choice, who had been selling drugs and firearms in

Clinton, South Carolina. Choice agreed to cooperate and identified

James as her source for crack.        She said she had been buying crack

from him since March 2002, had gone to his residence to buy crack

about seventy-five times, and had bought about 1.5 ounces of crack

each time.     Choice then made a controlled purchase of 47.6 grams of

crack from James and paid him $600 in recorded funds for crack he

had previously fronted her.          Shortly afterward, law enforcement


                                     - 2 -
officers executed a search warrant at James’ apartment, where they

seized   $3992    in   cash,   including    the   $600   in   recorded   funds,

numerous firearms, and a small amount of marijuana.             No additional

crack was found in James’ apartment.

           James was charged with possession of more than five grams

of crack with intent to distribute and using and carrying a firearm

during and in relation to, and possessing a firearm in furtherance

of, a drug offense.      He pled guilty to the drug offense but went to

trial on the 18 U.S.C. § 924(c) (2000) count.             At his guilty plea

hearing, James admitted that he sold approximately 46 grams of

crack to Choice on September 18, 2002.               Pursuant to the plea

agreement, he agreed to forfeit the $3992 recovered from his

apartment as the proceeds of drug sales.            James was acquitted of

the § 924(c) charge after a bench trial.                 Choice and several

officers testified at James’ trial; their testimony principally

concerned his firearms.

           Based on information from Choice, the probation officer

attributed 3.4 kilograms of crack to James as relevant conduct and

recommended a base offense level of 38 under USSG § 2D1.1.                 The

probation officer’s calculation drew upon Choice’s post-arrest

statement.       The probation officer also subtracted the $600 in

recorded funds from the $3992 seized from James’ apartment and

converted the remaining $3392 to an equivalent quantity of crack,




                                    - 3 -
using a price of $1000 per ounce provided by the Drug Enforcement

Administration.

            James objected that he was responsible only for 46.35

grams of crack, that Choice was not a credible witness concerning

other amounts, and that there was no evidence the money recovered

from his apartment was drug proceeds.

            At the first sentencing hearing in November 2003, the

district court initially eliminated certain drug amounts from the

relevant conduct total to avoid double counting, decided that

Choice was a credible witness, and determined that James was

responsible for 3.33 kilograms of crack.    However, before imposing

sentence, the court had second thoughts and decided that it would

rely solely on Choice’s trial testimony rather than her post-arrest

statement to law enforcement authorities.       The court continued

sentencing so that a transcript of Choice’s testimony could be

prepared.

            When sentencing resumed in December 2003, it became clear

from the trial transcript that Choice had testified she went to

James’ residence to buy crack from him about seventy-five times,

but her testimony did not establish how much crack she purchased.

The court then determined that James was responsible for 213.45

grams of crack, an amount that gave him a base offense level of 34

and a guideline range of 135-168 months.




                                - 4 -
          On appeal, James points out that the district court did

not explain how it determined that he was responsible for 213.45

grams of crack. We agree that the court’s calculation is difficult

to glean from the record.   However, we conclude from the court’s

discussion that it considered only the 46.35 grams James sold

Choice in the controlled transaction on September 18 and converted

the seized $3392 at a rate of $600 per ounce rather than $1000 per

ounce.   The sum of those amounts, 206.53 grams of crack, is more

than enough to give James a base offense level of 34.

          Although James argues that a co-participant in criminal

activity is generally not a reliable witness, it is very clear from

the transcript that the district court did not rely on information

derived from Choice for its final determination of the drug amount.

James also maintains that the $3392 was erroneously treated as drug

proceeds; however, he conceded as much in his plea agreement when

he agreed to forfeit the money because it was subject to forfeiture

as charged in the indictment.    The forfeiture provision of the

indictment charged that “[a]ll proceeds of the offenses charged in

Counts 1 and 2 . . . approximately $3992.00 in United States

currency” were forfeitable because “such proceeds were received in

exchange for controlled substances. . . .” On balance, we conclude

that the record provides ample evidence for a finding that James

sold at least 150 grams of crack.




                              - 5 -
            Pursuant to 18 U.S.C.A. § 3553(c)(1), a sentencing court

must    state   in    open    court     its    reasons    for   imposition     of    the

particular sentence when the guideline range exceeds twenty-four

months, as it did in this case.                The court failed to comply with

this statutory requirement, but its error in not orally stating its

reason for imposing a sentence of 168 months is reviewed under the

plain error standard because James failed to object to the form of

the    sentence      when    the   court      inquired    whether    there    was    any

objection. Under the plain error test, United States v. Olano, 507

U.S. 725, 732-37 (1993), a defendant must show that (1) error

occurred; (2) the error was plain; and (3) the error affected his

substantial rights.           Id. at 732.         Even when these conditions are

satisfied, this Court may exercise its discretion to notice the

error    only   if     the    error   “seriously         affect[s]   the     fairness,

integrity or public reputation of judicial proceedings.”                             Id.

(internal quotation marks omitted);                United States v. Mackins, 315

F.3d 399, 406 (4th Cir.), cert. denied, 538 U.S. 1045 (2003).

            We cannot say in this case that the court’s failure to

provide reasons for its sentence under § 3553(c)(1) requires

correction where trial counsel neither objected to the form of the

sentence, although the court invited comment, nor demanded a

statement of reasons.

            James      next    argues      that    the   government’s      failure    to

produce Choice as a witness at sentencing so that his attorney


                                         - 6 -
could cross-examine her about the amount of crack she bought from

him violated his Sixth Amendment right to confront witnesses. This

claim is meritless because the right of confrontation does not

extend to sentencing proceedings.      Szabo v. Walls, 313 F.3d 392,

398 (7th Cir. 2002) (citing Williams v. New York, 337 U.S. 241

(1949)).

           Finally, James contends that resentencing is required

under Blakely because his sentence was enhanced based on facts

found by the district court rather than facts he admitted or facts

submitted to a jury.   This claim is meritless because we recently

held that Blakely “does not affect the operation of the federal

sentencing guidelines.”   United States v. Hammoud, ___ F.3d ___,

2004 WL 2005622, at *28 (4th Cir. Sept. 8, 2004) (en banc).

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                            AFFIRMED




                               - 7 -